Appeal by defendant, as limited by his motion, from a sentence of the County Court, Orange County (Ingrassia, J.), imposed October 21, 1980, upon his adjudication as a youthful offender, the sentence being an indeterminate term of imprisonment of zero to four years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to probation for a period of five years. As so modified, sentence affirmed and case remitted to the County Court, Orange County, for the imposition of appropriate conditions of probation. Under the facts of this case, defendant should have been sentenced to a period of probation. Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.